Citation Nr: 0838333	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In May 2008, the veteran testified at a Board hearing before 
the undersigned, sitting in Seattle, Washington.  A 
transcript of the hearing has been added to the record.


FINDINGS OF FACT

The veteran's bilateral hearing loss is not related to his 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records show hearing to be less than 
perfect but still within the range of normal.  On the 
veteran's separation examination in December 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
15
20
15
20
20

The examiner at separation also noted diminished audio 
acuity, bilaterally.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
one year of discharge from service.  There are no post-
service treatment records until 2002.  This was approximately 
36 years after the veteran's January 1966 discharge.

The veteran meets the VA requirements for a current diagnosis 
of hearing impairment.  For the purpose of applying the laws 
of VA, impaired hearing will be considered a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; (2) 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or (3) when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2006).  On the authorized audiological 
evaluation in November 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
70
LEFT
10
20
30
50
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

The medical evidence of record negates a causal connection 
between the veteran's current hearing loss and his active 
military service.  The VA examiner in November 2004 opined 
that the veteran's hearing loss is not due to military 
service because his hearing upon separating from service was 
normal through 6000 hertz.  

There was a considerable length of time between the veteran's 
separation from service and his treatment for hearing loss.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Given the length of time 
between the veteran's separation from military service and 
his treatment for hearing loss, the record is against finding 
a continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).  Service connection for bilateral 
hearing loss is denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in August 2004 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
However, there is no prejudice to the appellant in the timing 
of this notice, as his claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, issues concerning the disability evaluation and the 
effective date of the award do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records and VA treatment records, as well as 
private medical records for which the claimant authorized 
release to VA.  A VA examination was conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


